Opinion issued August 14, 2009 













In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-09-00533-CR
           01-09-00575-CR

____________

IN RE COREY D. CAMPBELL, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION corrected
          Relator, Corey  D. Campbell, has filed in this Court a pro se petition for writ
of mandamus asking that we order respondent
 to set bail or hold a hearing  relator’s
pro se pre-trial application for bail
 that he alleges was filed in trial court case
numbers 1148147 and 1148148.          Relator is represented by appointed counsel in
the trial court.
  Relator is not entitled to hybrid representation. See Gray v. Shipley,
877 S.W.2d 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding); Rudd v.
State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981).  The petitions  for writ of
mandamus are therefore denied.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Sharp and Taft.

Do not publish.  Tex. R. App. P. 47.2(b).